PER CURIAM.
■Original proceeding. John J. Tomich, an inmate of the Montana' State Prison, appearing pro se, petitions this Court for a writ of mandate.
. ■ Petitioner’s 'unverified petition contends that he filed a petition for writ of habeas corpus in the District Court of Powell *625County and that no action has been taken thereon by said Court and he feels ample time has elapsed for:;- consideration;
There being no accompanying exhibits disclosing the grounds asserted before the District Court for the issuance of a writ :of habeas corpus it is not possible to determine whether any merit exists in the petition. Section 94-101-4, R.C.M.1947, provides that any court or judge must grant the writ without delay; if it appears that it ought to issue.
Basically to secure the aid of this Court through mandamus-petitioner must establish a clear legal right to have the writ of habeas corpus issue and absent such a showing his petition for a writ of mandamus has no merit.
For these reasons the relief requested is denied and the action ordered dismissed.